Citation Nr: 1517427	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  11-14 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUE

Entitlement to service connection for a bilateral shoulder disability.



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

M. Katz, Counsel




INTRODUCTION

The Veteran served on active duty from June 1968 to May 1971 and from March 1977 to February 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Oakland, California (RO).  

In the January 2010 rating decision, the RO denied entitlement to service connection for a broken right hand, posttraumatic stress disorder (PTSD), right shoulder pain, left shoulder pain, bilateral foot pain, right knee pain, left knee pain, and back pain.  In February 2010, the Veteran filed a notice of disagreement with regard to the January 2010 rating decision, and in April 2011, he perfected his appeal.  Subsequently, in a June 2014 rating decision, the RO awarded service connection for PTSD, degenerative disc disease of the lumbar spine, pes planus, a right hand disability, right knee strain, right knee instability, and a left knee disability.  Because service connection was granted for these disabilities, the June 2014 rating decision constitutes a full grant of the benefits sought regarding these issues.  Therefore, they are no longer on appeal.


FINDING OF FACT

There is no competent evidence of record linking the Veteran's current degenerative joint disease of the bilateral shoulders to his active duty service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  A letter dated in September 2009 satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to assignment of an effective date and a disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

As to the duty to assist, the Board finds that all identified and available service treatment records and post-service medical records have been associated with the claims file.  With regard to the Veteran's service treatment records, the Board observes that the RO was unable to obtain any records from the National Personnel Records Center (NPRC).  In cases where service records are unavailable, there is a heightened obligation to assist the claimant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were lost while the file was in the possession of the government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In that regard, a December 2009 response from the NPRC reflects that there were no service treatment records available for the Veteran.  Thereafter, the RO made a formal finding of unavailability of the Veteran's service treatment records.  The Veteran was notified of this finding in December 2009, and was advised of the different types of evidence that he could submit to substantiate his claim.  In April 2011, the Veteran provided copies of some of his service treatment records, obtained from the NPRC in May 2010.  A May 2010 letter from the NPRC reflects that the records provided were all that were available, and that their search included a search for clinical records from identified army hospitals.  

The Veteran underwent a VA examination with respect to his claim for entitlement to service connection for a bilateral shoulder disability in April 2014.  The record does not reflect that the examination report is inadequate for adjudication purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examination addressed the existence of the Veteran's bilateral shoulder disability, and an opinion was provided based upon a review of the claims file.  The opinion provided supporting rationale for the conclusion.  

As the record reflects that all identified and available service treatment records and post-service medical records have been obtained, and the Veteran underwent an adequate VA examination, the Board finds that the duty to assist the Veteran was met in this instance.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When disease is shown as chronic in service, or within a presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If the condition in service is not shown to be chronic, service connection may be established by way of evidence demonstrating continuity of symptomatology.  Id.

The Veteran's available service treatment records are silent as to any complaints, treatment, or diagnoses of a bilateral shoulder disability.  Additionally, during his June 2014 VA examination, the Veteran reported that he did not have any shoulder pain during service.  Private medical treatment records in the claims file dating from 2000 through 2009 are silent as to any complaints, diagnoses, or treatment for a bilateral shoulder disability.

In a February 2010 notice of disagreement, the Veteran stated that he believed that his disabilities (referring to his shoulders, bilateral foot pain, back pain, and bilateral knee pain) may be related to parachuting during military service because "[a]ll of these injuries are common to people who jump out of airplanes for a living."

In April 2014, the Veteran was provided with a VA examination to assess the existence and etiology of the claimed bilateral shoulder disability.  The Veteran stated that he "never had any pain or injury related to his shoulders."  After performing a physical examination, the examiner diagnosed bilateral degenerative joint disease of the bilateral shoulders, asymptomatic.  After reviewing the Veteran's claims file, conducting an interview of the Veteran, and performing a physical examination, the VA examiner concluded that the Veteran's bilateral shoulder disability was "less likely" caused by or a result of parachuting while in military service.  The examiner explained that the Veteran denied shoulder pain during service as well as any current shoulder pain.

After a thorough review of the evidence of record, the Board concludes that service connection for a bilateral shoulder disability is not warranted in this case.  The evidence of record reflects a current diagnosis of degenerative joint disease of the bilateral shoulders.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997).  Arthritis of the bilateral shoulders was not diagnosed within one year of service discharge; thus, service connection is not warranted on a presumptive basis.  38 U.S.C.A. § 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  The Veteran's available service treatment records are negative for any complaints of shoulder pain, and the Veteran denied a history of shoulder pain or injury during service.  However, there is evidence that the Veteran engaged in parachute jumps during service, as evidenced by the Veteran's military occupational specialty of parachute rigger.  Accordingly, even though there is no evidence of shoulder symptoms or injury during service, the Board accepts the Veteran's statements regarding his parachute jumps as evidence of an in-service event.  

However, there is no medical evidence of record linking the Veteran's bilateral shoulder disability to his active duty service.  The only medical evidence of record addressing the etiology of the Veteran's bilateral shoulder disability is the April 2014 VA examination, which concluded that the Veteran's bilateral shoulder disability is not related to his active duty service.  The April 2014 opinion was based upon a review of the claims file and provided supporting rationale for the conclusion reached; accordingly, the Board affords the April 2014 opinion significant probative value.

There is also no competent and credible lay evidence of record linking the Veteran's bilateral shoulder disability to service.  In that regard, the Veteran denied experiencing any shoulder pain during service as well as currently.  

The Board acknowledges the Veteran's contentions that his bilateral shoulder disability is related to in-service parachute jumps.  Although the Veteran might sincerely believe that his bilateral shoulder disability is related to his parachute jumps, as a layperson, his statements are not competent evidence regarding the etiology of his degenerative joint disease of the bilateral shoulders.  See Barr, 21 Vet. App. at 307 (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  While the Veteran is competent to report symptoms capable of lay observation, he has denied a history of shoulder pain or other observable symptoms, and he has not been shown to be competent to render an opinion as to the etiology of his degenerative joint disease of the bilateral shoulders, as such an opinion requires medical expertise which he is not shown to possess.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).

In this case, there is no competent and credible lay evidence, or medical evidence, of record linking the Veteran's current bilateral shoulder disability to service or to any incident of service.  This lack of cognizable evidence is particularly dispositive, as the first medical evidence of record for a bilateral shoulder disability was in 2014, approximately 36 years after the Veteran's period of service ended.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition). 

As there is no competent and credible evidence of record relating the Veteran's current bilateral shoulder disability to his active duty service, the criteria for service connection are not met.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a bilateral shoulder disability is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


